         Case 6:20-cv-06316-CJS Document 37 Filed 02/24/21 Page 1 of 2




                                         STATE OF NEW YORK
                                   OFFICE OF THE ATTORNEY GENERAL

LETITIA JAMES                                                                             DIVISION    OF   REGIONAL OFFICES
ATTORNEY GENERAL                                                                                  ROCHESTER REGIONAL OFFICE

                                                  February 24, 2021
Via CM/ECF

Hon. Charles J. Siragusa
Western District of New York
1360 U.S. Courthouse
100 State Street
Rochester, New York 14614-1363

        Re:        Lewis, et al. v. Cuomo, et al. 20-CV-6316

Dear Judge Siragusa:

         This Office represents the defendants, Governor Andrew M. Cuomo, Attorney General
Letitia James, New York State Police Superintendent Keith M. Corlett, and the Empire State
Development Corporation (collectively, “Defendants”), in the above-referenced matter, in which
Plaintiffs’ preliminary injunction motion and Defendants’ motions to dismiss are currently
pending. The Court recently inquired into the possibility of a stipulation between the parties in
light of the injunction issued in Agudath Israel of America v. Cuomo, 1:20-cv-04834-KAM-RML
(E.D.N.Y. Feb. 8, 2021). We write to clarify to the Court our position that Plaintiffs’ free exercise
claim is moot, and that the Agudath Israel injunction does not have any bearing on this case.

        Plaintiffs’ free exercise claim focuses entirely on the initial shutdown of houses of worship
in response to COVID-19. This claim has been long since moot because houses of worship have
been permitted to hold services since Memorial Day (2020) weekend, see Executive Order 202.32,
available at https://www.governor.ny.gov/news/no-20232-continuing-temporary-suspension-and-
modification-laws-relating-disaster-emergency, and the number of persons permitted to attend has
also continued to increase since then. See Executive Orders 202.38 & 202.42.

         The injunction in Agudath Israel, meanwhile, has nothing to do with the initial shutdown,
but rather pertains to specific capacity limits set forth in Executive Order (“EO”) 202.68, which
was not even issued until October 6, 2020. Specifically, it enjoins enforcement of EO 202.68’s the
25% capacity or maximum of 10-people limits, and the 33% capacity or maximum of 25-people
limits on houses of worship in Red and Orange Zones, respectively. Those capacity limits are
clearly not implicated in this case since they post-date the filing of Plaintiffs’ complaint by
approximately four months and are not pled in Plaintiffs’ complaint, in any event. See Docket No.
1, filed May 15, 2020.


            144 Exchange Blvd., Rochester, N.Y. 14614   (585) 546-7430   Fax (585) 546-7514   http://www.ag.ny.gov
        Case 6:20-cv-06316-CJS Document 37 Filed 02/24/21 Page 2 of 2




        Finally, to the extent that Plaintiffs intended to raise a challenge to the specific capacity
limits in EO 202.68, which would have required an amendment to their pleading, any such claim
would also be moot. In addition to the Agudath Israel injunction, which bars enforcement of those
capacity limits in all houses of worship statewide, on February 11, 2021, Governor Cuomo issued
EO 202.93, which eliminates altogether the capacity limits on houses of worship located Red and
Orange Zones. For these reasons, “it is absolutely clear the allegedly wrongful behavior could not
reasonably be expected to recur.” Already, LLC v. Nike, Inc., 568 U.S. 85, 91 (2013), quoting
Friends of the Earth, Inc. v. Laidlaw Environmental Services (TOC), Inc., 528 U.S. 167, 190
(2000). Both the injunction and EO 202.93 pertain only to capacity limits, not closure, which is at
issue in this case.

        All of the aforementioned developments, as well as the reopening measures detailed in
Defendants’ prior papers, 1 render moot Plaintiffs’ claims and foreclose the injunctive relief
Plaintiffs seek on stipulation or otherwise. See Berman v. N.Y. State Pub. Emp. Fed’n, 16-cv-204
(DLI)(RLM), 2019 U.S. Dist. LEXIS 57312, at *7–9 (E.D.N.Y. Mar. 31, 2019); see also
DiMartile v. Cuomo, No. 20-2683, 2021 WL 389650 (2d Cir. Feb. 4, 2021); Spell v. Edwards, 962
F.3d 175, 179 (5th Cir. 2020). Additionally, the increasing number of vaccinations being
administered across the state, see COVID-19 Vaccine Tracker, available at:
https://covid19vaccine.health.ny.gov/covid-19-vaccine-tracker, constitutes a significant change of
circumstances, such that Plaintiffs simply cannot establish a “reasonable expectation” or
“demonstrated probability” that anything resembling the initial shutdown will recur. See World
Gym, Inc. v. Baker, 474 F. Supp. 3d 426, 431 (D. Mass. July 24, 2020). As the shutdown itself is
the entire focus of this case, it should be dismissed in its entirety.

        Thank you for your Honor’s consideration of this matter.

                                                         Respectfully submitted,

                                                         s/ Heather L. McKay
                                                         HEATHER L. MCKAY
                                                         Assistant Attorney General

cc: James Ostrowski, Esq. (CM/ECF)
    Michael Kuzma, Esq. (CM/ECF)




1
  As noted previously, gun stores and barber shops in the Finger Lakes and Western New York
Regions have been open since they entered Phase II on May 29, 2020 and June 2, 2020,
respectively, and the Monroe County Clerk’s Office has continued to process pistol permit
applications for months. Furthermore, Plaintiffs are not affected at all by the restrictions in place
under the Cluster Action Initiative as there are currently no Orange or Red Zones anywhere within
the State, and the select few Yellow Zones that remain are all located downstate. See New York
Forward, “Micro-Cluster Strategy,” available at https://forward.ny.gov/micro-cluster-strategy.

           144 Exchange Blvd., Rochester, N.Y. 14614   (585) 546-7430   Fax (585) 546-7514   http://www.ag.ny.gov
